Case 1:18-cv-02185-LJL Document 273-55 Filed 04/06/20 Page 1 of 25




                   Exhibit LLLL
4/4/2020               Case 1:18-cv-02185-LJL Document
                                                 About Bob 273-55      Filed- Gnews
                                                           Fu - A Fake Pastor 04/06/20 Page 2 of 25
   About Bob Fu – A Fake Pastor
   By   秘密翻译组 - 2020-01-07 23:16




    1. Bob Fu is not a human rights activist. The reason he is the human rights activist is that he is using that to be
        the leader of human trafficking. I have a lot of evidence and stories about this. I will share it with you
        gradually. Bob Fu does human right for the human trafficking business.




https://gnews.org/75775/                                                                                                  1/24
4/4/2020              Case 1:18-cv-02185-LJL Document
                                                About Bob 273-55      Filed- Gnews
                                                          Fu - A Fake Pastor 04/06/20 Page 3 of 25




   Address of Bob Fu’s China Aid Association




https://gnews.org/75775/                                                                             2/24
4/4/2020              Case 1:18-cv-02185-LJL Document
                                                About Bob 273-55      Filed- Gnews
                                                          Fu - A Fake Pastor 04/06/20 Page 4 of 25




   Address and contact details of China Aid Association




https://gnews.org/75775/                                                                             3/24
4/4/2020             Case 1:18-cv-02185-LJL Document
                                               About Bob 273-55      Filed- Gnews
                                                         Fu - A Fake Pastor 04/06/20 Page 5 of 25




   2018 Annual income for China Aid Association




https://gnews.org/75775/                                                                            4/24
4/4/2020             Case 1:18-cv-02185-LJL Document
                                               About Bob 273-55      Filed- Gnews
                                                         Fu - A Fake Pastor 04/06/20 Page 6 of 25




   China Aid Association Inc Form 990 2017




   China Aid Association Inc Form 990 2017




https://gnews.org/75775/                                                                            5/24
4/4/2020             Case 1:18-cv-02185-LJL Document
                                               About Bob 273-55      Filed- Gnews
                                                         Fu - A Fake Pastor 04/06/20 Page 7 of 25




   China Aid Association Inc Form 990 2017




   China Aid Association Inc Form 990 2017



   China Aid Association Inc Form 990 2017




   China Aid Association has 15 paid employees and 40 volunteers as reported



   According to the 2017 Form 990, pastor Fu received 1.5 million dollars in donations in 2017. It is reported that
   Fu’s organization has 15 employees, and the salary cost for 2017 years is $160,000 , or more than $10,000 per
   person, but the travel expenses are claimed for $70,000.


   2. Bob Fu is a fake priest who had never been a pastor of any church, nor had he ever taught anything and is
   not familiar with the bible. 100% hypocrite. His wife owned and operated at least two very profitable wineries
   in Midland, Texas.




https://gnews.org/75775/                                                                                              6/24
4/4/2020              Case 1:18-cv-02185-LJL Document
                                                About Bob 273-55      Filed- Gnews
                                                          Fu - A Fake Pastor 04/06/20 Page 8 of 25




   Bob Fu’s bottle shop under Bob Fu International LLC: Bill’s Bottle Shop




https://gnews.org/75775/                                                                             7/24
4/4/2020             Case 1:18-cv-02185-LJL Document
                                               About Bob 273-55      Filed- Gnews
                                                         Fu - A Fake Pastor 04/06/20 Page 9 of 25




https://gnews.org/75775/                                                                            8/24
4/4/2020            Case 1:18-cv-02185-LJL Document
                                              About Bob273-55
                                                        Fu - A Fake Filed
                                                                    Pastor -04/06/20
                                                                            Gnews    Page 10 of 25




https://gnews.org/75775/                                                                             9/24
4/4/2020             Case 1:18-cv-02185-LJL Document
                                               About Bob273-55
                                                         Fu - A Fake Filed
                                                                     Pastor -04/06/20
                                                                             Gnews    Page 11 of 25




   Address and phone of Bill’s Bottle Shop




https://gnews.org/75775/                                                                              10/24
4/4/2020               Case 1:18-cv-02185-LJL Document
                                                 About Bob273-55
                                                           Fu - A Fake Filed
                                                                       Pastor -04/06/20
                                                                               Gnews    Page 12 of 25




   Customer complain about the value of $42 wine sold for $349 a bottle in Bob Fu’s Bill’s Bottle Shop




   Bob Fu’s Bill’s Bottle Shop Number 2




https://gnews.org/75775/                                                                                 11/24
4/4/2020            Case 1:18-cv-02185-LJL Document
                                              About Bob273-55
                                                        Fu - A Fake Filed
                                                                    Pastor -04/06/20
                                                                            Gnews    Page 13 of 25




   3. Bob Fu is very lecherous and has harassed several young female volunteers who work for CCA, one of whom
   is now a reporter for Radio Free Asia. Every time Bob Fu was on a business trip, his wife arranged entourage to
   monitor him, and told them not to let Bob Fu alone in a room. Bob Fu is very self- abasement to his appearance
   and height. On one occasion, a couple he had rescued told him to pull his head and feet at the same time every
   day; you will grow taller. He pulled his head and feet every day for several months.


   4. Bob Fu helped a lot of people, most people fell out with him, including Chen Guangcheng. But it was very
   strange that these people did not dare to expose him after they had left him. I don’t know what he did.
   Whenever he was afraid someone would betray him, he would report him to the US authorities for working for
   the communist party, pre-emptively destroying their credibility.


   5. Gao Zhisheng’s wife Geng He once applied for a restraining order against Bob Fu in the court. This
   happened between 2009 and 2012. Please go to the court in Texas and check the records, you will find them.


   6. Many people who had close contact with him said, do not have anything to do with him; it’s unlucky! The
   wife of Li Baiguang, a human rights lawyer who died of cancer, had warned several friends not to contact Bob
   Fu. In the process of rescue, Cao Sanqiang priest Cao Sanqiang’s wife also said the same thing. And earnest
   request the State Council, in the rescue of Cao Sanqiang do not want him to intervene. Zhang Heci (Zhang
   Dongsu’s son), who lives in Australia, told several of his friends that Bob Fu had sold him out to the Chinese
   communist party and should never have anything to do with him. You can try to get in touch with Zhang Heci.


   7. Bob Fu’s fees are costly, he brought all kinds of people to the United States, there is the communist party
   arrested a Henan Mr. Zhang, a leader of a gang. He dressed him up as a Christian leader, suffered religious
   persecution, and then charged high fees to save the head of the gang’s daughter, son-in-law, and their Beibei
   to the United States. The couple has fallen out with Bob Fu; you should try to find the couple, the woman’s
   surname is Zhang, you can find it online. From 2012 to 2016.


   8. Bob Fu is bold, often pretend to represent the United States to deal with a variety of things. This is a criminal
   offence; there are a few times when he was exposed, he immediately fabricated reasons to stop the action by
   letting the collaborators confused. In this respect, I have a lot of information because of the criminal involved,
   so I am more careful about processing the information.


   9. Yuan Jianbin told many friends that Bob Fu had helped him and his daughter return to the United States and
   that he had given him at least $100,000. Bob Fu called Yuan Jianbin, who was trapped in Shanghai, and said he
   called Hillary overnight, and she will intervene to rescue him. Bob Fu’s assistant at the time and the person
   responsible for the rescue of Yuan Jianbin, who lived in suburban Washington, Wu Chaoyang. In the
   democratic movement circle, a lot of people know about it, because Yuan Jianbin talked about it everywhere.


   10. He has brought dozens of his family and relatives to the United States, where his family owns about ten
   luxury houses in and around Midland.




https://gnews.org/75775/                                                                                                  12/24
4/4/2020            Case 1:18-cv-02185-LJL Document
                                              About Bob273-55
                                                        Fu - A Fake Filed
                                                                    Pastor -04/06/20
                                                                            Gnews    Page 14 of 25




   Bob Fu’s Family photo




https://gnews.org/75775/                                                                             13/24
4/4/2020            Case 1:18-cv-02185-LJL Document
                                              About Bob273-55
                                                        Fu - A Fake Filed
                                                                    Pastor -04/06/20
                                                                            Gnews    Page 15 of 25
   Bob Fu’s Relatives and Address



   11. Communist party officials and diplomats frequently visit his Midland home.




   Bob Fu’s employee card of Beijing Municipal CCPS (China Communist Party School) in 1994




   After the Tiananmen Square masssacre in June 1989,Bob &his wife were arrested and imprisoned.



   Bob Fu， who was jailed after Tiananmen Square massacre in 1989, became a teacher at a CCP’s party school
   in 1994. It casts doubt on the veracity of the arrest after Tiananmen Square massacre and whether it was a lie
   invented to gain American political asylum.


   12. Bob Fu’s Professional




https://gnews.org/75775/                                                                                            14/24
4/4/2020            Case 1:18-cv-02185-LJL Document
                                              About Bob273-55
                                                        Fu - A Fake Filed
                                                                    Pastor -04/06/20
                                                                            Gnews    Page 16 of 25




   All US government officials   ， please take a look. This so-called US citizen engaged in illegal political asylum ,
   threat and fraud in the US. Using the FBI, Vice President Pence , Secretary of State Pompeo, and other US
   officials to engage fake asylum business under their names. What a garbage is Bob Fu! He also said that he
   met with FBI law enforcement agents      ！ According to his tweets, he was in Midland for 4 hours from the time
   he said he would meet FBI agents to the time he reported the result of the meeting. This fake paster continues
   to lie, deceive and threaten!


   Bob Fu Tweets   ：




https://gnews.org/75775/                                                                                                 15/24
4/4/2020            Case 1:18-cv-02185-LJL Document
                                              About Bob273-55
                                                        Fu - A Fake Filed
                                                                    Pastor -04/06/20
                                                                            Gnews    Page 17 of 25




   Brothers and sisters, we act with unfeigned faith and a clear conscience with confidence. The sharp weapon of
   our war is the pray before the throne of the Lord. I have nothing to do with Liar Guo, never speak on the phone
   with him, never take him a cent, also have anything to do with his claim’s on Guo Baosheng lawsuit. Liar Guo
   has no hope of political asylum in the United States and is trying to negotiate with his Chinese master.
   Tomorrow the FBI will be notified by special personnel. Please don’t worry! Credibility and character cannot be
   bought with dirty money!




https://gnews.org/75775/                                                                                             16/24
4/4/2020            Case 1:18-cv-02185-LJL Document
                                              About Bob273-55
                                                        Fu - A Fake Filed
                                                                    Pastor -04/06/20
                                                                            Gnews    Page 18 of 25




   On my way to see the FBI. Federal government to interveners as the threat from Liar Guo!




   Brothers and sisters, friends, pray patiently. Do not repay evil with evil. All we say we do is out of love and
   righteousness with god, so that there may still be time for liar Guo to repent to god and stop doing evil.
   Government is also a servant of god. Because of the sensitivity of the case, I can’t tell you what I talked to FBI




https://gnews.org/75775/                                                                                                17/24
4/4/2020            Case 1:18-cv-02185-LJL Document
                                              About Bob273-55
                                                        Fu - A Fake Filed
                                                                    Pastor -04/06/20
                                                                            Gnews    Page 19 of 25
   agents about today’s meeting and where and when we’re going to do next. But just as evils to stigmatise
   Pastor Wang Yi and the church of god, the arm of god’s righteousness will be revealed!




   I sincerely advise those workers of liar Guo who used to help liar Guo and now still continue to take liar Guo’s
   dirty money , quickly wake up to leave this evil and return the dirty money, stop be an accomplice. Work hard
   with your hands and think hard about how you can use your talents to specifically help those persecuted by
   the CCP and other victims of Xi Jinping’s regime. I am frank and transparent with my faith and personality with
   love to send a warning in advance!




https://gnews.org/75775/                                                                                              18/24
4/4/2020            Case 1:18-cv-02185-LJL Document
                                              About Bob273-55
                                                        Fu - A Fake Filed
                                                                    Pastor -04/06/20
                                                                            Gnews    Page 20 of 25




   Should we go first to the office of the Secretary of Homeland Security or to the White House? The state
   department got it already!




   Thank you. The devil wants too much of our energy. We are not fooled. God has judgment, and we are
   American citizens with law enforcement investigating and protecting us 24 hours a day. Today, FBI
   counterintelligence agents specifically told me to continue to work for human rights and religious freedom in
   China as always!

https://gnews.org/75775/                                                                                           19/24
4/4/2020            Case 1:18-cv-02185-LJL Document
                                              About Bob273-55
                                                        Fu - A Fake Filed
                                                                    Pastor -04/06/20
                                                                            Gnews    Page 21 of 25




   (Philippians) 4:4 Rejoice in the Lord always; again I will say, rejoice. (This is what the apostle Paul wrote to his
   church brothers and sisters from prison). Check the time now. It’s 9:00 a.m. America central time. The FBI
   office is not far from our office. The grace of the Lord is sufficient.




https://gnews.org/75775/                                                                                                  20/24
4/4/2020            Case 1:18-cv-02185-LJL Document
                                              About Bob273-55
                                                        Fu - A Fake Filed
                                                                    Pastor -04/06/20
                                                                            Gnews    Page 22 of 25




   Contributed by Mischa, 贵在行动宣传部长



             4+




                                            秘密翻译组




https://gnews.org/75775/                                                                             21/24
4/4/2020            Case 1:18-cv-02185-LJL Document
                                              About Bob273-55
                                                        Fu - A Fake Filed
                                                                    Pastor -04/06/20
                                                                            Gnews    Page 23 of 25




https://gnews.org/75775/                                                                             22/24
4/4/2020            Case 1:18-cv-02185-LJL Document
                                              About Bob273-55
                                                        Fu - A Fake Filed
                                                                    Pastor -04/06/20
                                                                            Gnews    Page 24 of 25




https://gnews.org/75775/                                                                             23/24
4/4/2020            Case 1:18-cv-02185-LJL Document
                                              About Bob273-55
                                                        Fu - A Fake Filed
                                                                    Pastor -04/06/20
                                                                            Gnews    Page 25 of 25




https://gnews.org/75775/                                                                             24/24
